Citation Nr: 0916212	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected generalized anxiety 
disorder.

3.  Entitlement to service connection for migraines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 and July 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, and St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for migraines 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's generalized anxiety disorder has been 
manifested by deficiencies in most areas of work, school, 
family relationships, thinking, judgment and mood without 
total occupational and social impairment.

2.  The Veteran's coronary artery disease is due to service-
connected generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not 
higher, for generalized anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Coronary artery disease is proximately due to a service 
connected generalized anxiety disorder.  38 U.S.C.A. § 1110; 
38 C.F.R. §§  3.303, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claim for entitlement to service 
connection for coronary artery disease, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

In a letter issued in February 2007, subsequent to the 
initial adjudication of the claim, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the February 2007 letter.  

At a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Veteran received notice that complies with Vazques-Flores 
in a January 2009 letter.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
February 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in February 
2007 in response to his claim for an increased rating.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.





Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A rating of 30 percent is warranted for an anxiety disorder 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for an anxiety disorder if 
it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment Functioning (GAF) score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A GAF score of 51-60 is appropriate where there are, 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)." Id.

A GAF score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for psychoneurosis and anxiety was granted 
in a September 1946 rating decision with an initial 
noncompensable rating assigned, effective April 26, 1946.  
The Veteran's current 30 percent evaluation was assigned in a 
July 1970 rating decision, effective May 27, 1970, and the 
disability was recharacterized as anxiety reaction.  

In response to his claim for an increased rating, the Veteran 
was provided a VA psychiatric examination in February 2007.  
He complained of low self-esteem due to his failure to 
practice law, trouble falling asleep, passive suicidal 
ideation, and seeing little point to his life.  He also 
reported that his anxiety had resulted in several episodes of 
syncope and fainting during the past 10 years.  The Veteran 
was observed to be oriented in all spheres with a dysphoric 
mood and congruent affect and thought content.  Judgment and 
insight were present.  His speech was normal and his thinking 
was logical and goal-directed without evidence of disorder.  
He denied hallucinations, delusions, panic attacks, obsessive 
thoughts, or rituals that interfered with functioning.  The 
Veteran reported passive suicidal ideation without an intent 
or plan and did not report any homicidal ideation.  

The Veteran stated that he had worked for 27 years as a court 
clerk, but due to conflicts with other employees, retired and 
worked part-time at a boatyard until it closed.  He denied 
experiencing any significant impairment at his job due to 
anxiety symptoms.  He had not been employed during the past 
year and did not attribute his unemployment to his 
psychiatric symptoms.  The Veteran had been married since 
1941 and had two children, although he stated he was 
relatively uninvolved in their lives.  He reported little 
organized activity, stating that he watched television, grew 
tomatoes in the summer, and recently travelled to help his 
son-in-law rebuild his home.  He experienced some social 
withdrawal due to his anxiety, but did not indicate any 
diminished ability to carry out the activities of daily 
living due to his anxiety.  He had lost interest in his 
previous hobbies such as woodworking.

The examiner diagnosed generalized anxiety disorder and 
assigned a GAF score of 51, reflecting social withdrawal, 
apparently psychogenic episodes of syncope and dizziness, 
worry, sleep disturbance, and depressed mood.  The examiner 
also noted that the Veteran's GAF scores during the past year 
had ranged from 50 to 56.  Assuming that the Veteran's 
episodes of fainting were a result of his anxiety, the 
examiner described his symptoms as moderate, recurring on a 
daily or weekly basis.  The examiner also concluded that the 
Veteran's unemployment was less likely as not due to his 
anxiety disorder.

December 2006 and December 2007 letters from the Veteran's 
private physician note that he has been treated for anxiety 
syndrome and depression for many years.  

The record also contains several statements from the Veteran 
describing symptoms such as frequent panic attacks, memory 
problems, nightmares, and hallucinations consisting of plane 
crashes and seeing a man with a bloody sword.  He stated that 
he was a loner, had no friends, and lived a separate life 
from his spouse.  

The Board finds that the balance of the medical evidence of 
record establishes that the Veteran's anxiety disorder most 
nearly approximates the criteria associated with a disability 
rating of 70 percent.  

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

There is some conflict among the evidence of record as to the 
severity of the Veteran's anxiety disorder.  He was assigned 
a GAF score of 51 at his February 2007 VA examination, 
consistent with serious symptoms, but the examiner also noted 
in the examination report that the Veteran's symptoms were 
moderate in severity.  In addition, during his VA 
examination, the Veteran denied experiencing panic attacks 
and hallucinations, but in October 2007 and February 2008 
statements, the Veteran specifically recounted how he had 
frequent panic attacks and hallucinations of plane crashes 
and men holding bloody swords.  

While the Veteran's reports regarding some of his symptoms 
have been inconsistent, the evidence clearly shows that the 
Veteran experiences significant social impairment as a result 
of his anxiety disorder.  The Veteran has described himself 
as a loner, and the February 2007 VA examiner noted that the 
Veteran had little contact with his family, did not 
participate in any organized activities, and had lost 
interest in his hobbies.

While the Veteran has endorsed many of the symptoms 
associated with a 50 percent rating, such as panic attacks 
more than once a week, impairment of short and long term 
memory, and disturbances of motivation and mood, the Board 
finds that his overall impairment more nearly approximates 
the criteria associated with a 70 percent evaluation.  

Furthermore, the Veteran was noted by the February 2007 VA 
examiner to express passive suicidal ideation, and stated 
that he saw little point to his life.  His mood was 
dysphoric, and the Veteran has stated that he experienced 
impairment in his thought processes.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that his anxiety disorder most closely approximates the 
criteria for a 70 percent rating as it has manifested social 
impairment with deficiences in family relations, thinking, 
and mood.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  If the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

While the Veteran is currently unemployed, the evidence does 
not establish that he is unemployable due to his anxiety 
disorder.  In fact, during the February 2007 VA examination 
the Veteran did not attribute his lack of employment to his 
psychiatric symptoms.  The VA examiner also concluded that it 
was less likely as not that the Veteran's unemployment was 
due to his service-connected anxiety disorder.

In addition, the Veteran has not manifested any of the 
symptoms associated with a 100 percent rating, and he stated 
at his February 2007 VA examination that his anxiety did not 
interfere with his activities of daily living.  Accordingly, 
a 70 percent rating, but not higher, is warranted for PTSD 
for the period beginning June 8, 2004.  



Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Analysis

The Veteran contends that his current coronary artery disease 
is the result of his service-connected anxiety disorder.

Service treatment records establish that the Veteran was 
hospitalized for treatment of a nervous condition and 
diagnosed with psychoneurosis in December 1945.  An undated 
neuropsychiatric examination report indicates that the 
Veteran reported experiencing chest pain and dizziness 
associated with his mental condition.  In April 1946 the 
Veteran was noted to have complained of chest pain for 
approximately one month; a chest X-ray was normal.  The 
examination report for separation showed that the Veteran's 
heart was normal, but service connection for psychoneurosis 
with many somatic complaints was granted in a September 1946 
rating decision.

During a March 1950 VA neuropsychiatric examination, the 
Veteran reported the onset of anxiety during basic training 
and stated that the first time he spoke to a second 
lieutenant he experienced a burning pain in his chest.  

Private treatment records indicate that the Veteran has 
undergone treatment for arteriosclerotic heart disease and 
coronary artery disease since at least June 1991, and in 
November 2001 he was hospitalized for the placement of two 
stents.  

The Veteran was provided a VA examination in February 2007 in 
response to his claim for an increased rating for his anxiety 
disorder.  Although the claims folder and private medical 
records were not available, the examiner found that the 
Veteran's reports of syncopal episodes and fainting spells 
were apparently psychogenic symptoms of the service-connected 
anxiety disorder.  

In addition, the Veteran has submitted a December 2007 letter 
from his private physician concluding that the Veteran's 
stress and anxiety caused an exacerbation of his cardiac 
problems based on his long history of stress and anxiety 
neurosis.  

While the record also contains a May 2008 VA examination 
report noting that there was no evidence of a nexus between 
the Veteran's coronary artery disease and his anxiety 
condition, the Board finds that the weight of the evidence of 
record is in favor of a link between the Veteran's coronary 
artery disease and his service-connected anxiety disorder.  

Inasmuch as the competent medical evidence of record links 
coronary artery disease to a service-connected disease or 
disability, service connection is warranted on a secondary 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310.


ORDER

Entitlement to a rating of 70 percent for generalized anxiety 
disorder is granted.

Entitlement to service connection for coronary artery disease 
as secondary to generalized anxiety disorder is granted. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In an October 2007 statement, the Veteran reported that his 
migraine headaches initially manifested during active duty 
service and have continued to the present day, increasing in 
frequency and intensity.  A January 1949 private medical 
examination documents the Veteran's complaints of headaches, 
possibly associated with his anxiety disorder.  An 
examination is needed so that a competent medical 
professional can opine as to the nature and etiology of the 
Veteran's migraine headaches.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his claimed migraine 
headaches.  The examiner should review 
the claims folder and note such review in 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current migraines are related to 
active duty service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current migraines are 
caused by or aggravated by the Veteran's 
service-connected generalized anxiety 
disorder.  


The examiner should provide a rationale 
for all stated opinions.  The examiner is 
also advised that the Veteran is 
competent to report when his symptoms 
initially manifested.

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


